Name: Council Regulation (EEC) No 1772/82 of 29 June 1982 laying down general rules concerning the extension of certain rules adopted by producers' organizations in the fisheries sector
 Type: Regulation
 Subject Matter: marketing;  prices;  agricultural structures and production;  fisheries
 Date Published: nan

 Avis juridique important|31982R1772Council Regulation (EEC) No 1772/82 of 29 June 1982 laying down general rules concerning the extension of certain rules adopted by producers' organizations in the fisheries sector Official Journal L 197 , 06/07/1982 P. 0001 - 0002 Spanish special edition: Chapter 04 Volume 1 P. 0228 Portuguese special edition Chapter 04 Volume 1 P. 0228 *****COUNCIL REGULATION (EEC) No 1772/82 of 29 June 1982 laying down general rules concerning the extension of certain rules adopted by producers' organizations in the fisheries sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (1), and in particular Article 7 (7) thereof, Having regard to the proposal from the Commission, Whereas, under Article 7 of Regulation (EEC) No 3796/81, Member States may extend to non-members who market products in a given area certain rules adopted for its members by the producers' organization considered to be representative of production and marketing in that area; Whereas the representative nature of an organization must be determined from the scale of its production and marketing activities on the market of the area concerned; Whereas, in order to harmonize the implementation in Member States of the arrangements described above, the marketing rules which may be extended to non-members should be defined; whereas, for the same purpose, the stage to which such extended rules apply should be specified; Whereas, in order that the arrangements in question should have the necessary flexibility, the period for which such extended rules may apply should be limited; whereas, on the other hand, if the aims of these arrangements are to be achieved, the extended rules must apply for a minimum period to be determined, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the general rules for applying the arrangements whereby certain rules laid down by producers' organizations in the fisheries sector may be extended to non-members. Article 2 Within the meaning of Article 7 of Regulation (EEC) No 3796/81, a producers' organization shall be considered to be representative where its production and marketing activities are of significant importance on the market for one or more products in the area concerned. Article 3 1. The marketing rules referred to in Article 7 (1) (a) of Regulation (EEC) No 3796/81 shall cover the following: - the quality, size or weight, and presentation of products offered for sale, - sampling, receptacles for sales purposes, packaging and labelling, and the use of ice, - the conditions of the first placing on the market. 2. The rules referred to in Article 7 (1) (b) of Regulation (EEC) No 3796/81 shall relate to compliance with the Community withdrawal price fixed in accordance with Article 12 of that Regulation, no margin of tolerence being permitted. Article 4 The rules which are obligatory pursuant to Article 7 (1) of Regulation (EEC) No 3796/81 shall relate to the stage of the first placing on the market. This stage shall extend to the first sale of the products on the market in the area concerned after they have been landed. Article 5 The rules which are obligatory pursuant to Article 7 (1) of Regulation (EEC) No 3796/81 shall apply for a period not exceeding 12 months. The minimum duration of this period shall be determined in accordance with the procedure provided for in Article 33 of Regulation (EEC) No 3796/81. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1982. For the Council The President P. de KEERSMAEKER (1) OJ No L 379, 31. 12. 1981, p. 1.